Name: Commission Regulation (EEC) No 2725/91 of 16 September 1991 amending Regulation (EEC) No 1151/91 increasing to 1 922 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/6 Official Journal of the European Communities 17. 9. 91 COMMISSION REGULATION (EEC) No 2725/91 of 16 September 1991 amending Regulation (EEC) No 1151/91 increasing to 1 922 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (^ and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1151 /91 as last amended by Regulation (EEC) No 2487/91 (6), opened a standing invitation to tender for the export of 1 572 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 12 September 1991 , France informed the Commission of the intention of its intervention agency to increase by 350 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invi ­ tation to tender for export has been opened should be increased to 1 922 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1151 /91 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1151 /91 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 922 000 tonnes of bread-making quality to be exported to all third countries. 2. The regions in which the 1 922 000 tonnes of common wheat of bread-making quality are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1151 /91 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 202, 9. 7. 1982, p. 23. O OJ No L 249, 12. 9. 1990, p. 8 . 0 OJ No L 112, 4. 5. 1991 , p. 42.tÃ ³ OJ No L 228, 17. 8. 1991 , p. 56. 17. 9. 91 Official Journal of the European Communities No L 260/7 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 132 500 Bordeaux Chalons-sur-Marne Dijon Lille Lyon Montpellier Nancy Nantes Orleans Paris Poitiers Rennes Rouen Toulouse 30 000 161 000 21 500 124 500 35 000 5 000 83 500 40 000 510 000 365 000 120 000 80 000 200 000 14 000'